Citation Nr: 0944563	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss prior, currently rated as 10 
percent disabling, beginning on October 3, 2008.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO rating decision.  

During the course of the appeal, in a November 2008 rating 
decision, the RO increased the evaluation for the service-
connected bilateral hearing loss to 10 percent, effective on 
October 3, 2008.  

Inasmuch as a rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be seeking the maximum 
available benefit for a given disability, the Veteran's claim 
for a higher rating as reflected on the title page remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In February 2008, the Board remanded the issue on appeal to 
the RO for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The filing of his statement claiming increased disability 
on May 6, 2005 is the earliest that the service-connected 
hearing loss disability is shown to have likely been 
manifested by a Level V hearing acuity in the right ear and 
Level V hearing acuity in the left.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation, 
but not more, for the service-connected bilateral hearing 
loss were met, beginning on May 6, 2005.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85 including Diagnostic 
Code 6100 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Adequate notice in increased evaluation cases further 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated in part Nos. 2008-7150, 2008-7115 (Fed. Cir. 
September 4, 2009).  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the Veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.  

In the present case, the RO sent the Veteran a letter in 
February 2008 advising him that to establish entitlement to 
an increased rating for a service-connected disability, the 
evidence must show that the condition has become worse.  

The RO also sent the Veteran a letter in March 2006 informing 
him that a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 484.  The Board also notes that the RO's February 2008 
letter satisfied the (amended) notice requirements of 
Vazquez-Flores.  

Additionally, the February 2008 letter advised the Veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include service records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies, that he must provide enough 
information about the records to allow VA to request them, 
and that it was his responsibility to make sure VA received 
the records.  

In light of these letters, the Board finds that the Veteran 
has received notice of the elements required to support his 
claim, and what evidence, if any, will be obtained by the 
Veteran, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  The file also includes medical records from those VA 
and non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

Second, the Veteran was afforded VA examinations in November 
2004 and October 2008 for the purpose of evaluating the 
severity of his service-connected bilateral hearing loss.  

The Board finds that the VA examinations are adequate 
because, as shown hereinbelow, they were based upon 
consideration of the Veteran's pertinent medical history, his 
lay assertions and current complaints, and because they 
describe the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his symptoms have increased in severity 
since the October 2008 evaluation.  The Board accordingly 
finds no reason to remand for further examination.  

Finally, the Veteran has been advised of his right to have a 
hearing before the RO and the Board in conjunction with the 
issue on appeal, but has not requested a hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  

The Board further finds that there has been substantial 
compliance with its February 2008 remand instructions.  The 
Board directed the RO to ask the Veteran to identify any 
health care providers having treatment records pertinent to 
his claim.  This was accomplished by a February 2008 letter.  

In December 2008, in due course, the Veteran responded that 
he had no other information or evidence to submit.  

The Board's February 2008 remand also instructed the RO to 
schedule the Veteran for a VA examination to determine the 
current severity of his service-connected bilateral hearing 
loss disability.  As indicated, this was accomplished in 
October 2008.  

As all directed action has been accomplished, further remand 
is not necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided 
by a neurologist as opposed to an internal medicine 
specialist requested by the Board).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is contending that a compensable evaluation for 
his service-connected bilateral hearing loss is warranted for 
the period prior to October 3, 2008, and that an evaluation 
in excess of 10 percent is warranted for the period beginning 
October 3, 2008.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A claimant, however, may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review beginning within one year of the date of 
the Veteran's May 2005 claim.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  

The Puretone Threshold Average is charted, in conjunction 
with the Speech Discrimination Percentage for that ear, in 
Table VI of 38 C.F.R. § 4.85.  This results in a score, 
expressed as a Roman numeral, for each ear.  The Roman 
numeral scores for both ears are than charted in Table VII of 
38 C.F.R. § 4.85, and the intersection of the scores provides 
the percentage of disability.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot be accurately assessed under the 
standards of 38 C.F.R. § 4.85; these provisions apply when 
the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  

As will discussed, the exceptional patterns do not apply in 
the present case, and the Veteran's hearing loss will be 
rated by application of 38 C.F.R. § 4.85.  

Here, the evidence showing the severity of the service-
connected bilateral hearing loss includes a November 2004 VA 
audiological examination.  The VA audiologist reviewed the 
claims file and noted the Veteran's history to include in-
service hearing evaluations showing a gradual decline in high 
frequency hearing.  The Veteran's current complaints involved 
feeling that his lifestyle had changed because he could not 
hear softer sounds, such as women's voices.  

The VA examiner also reported audiometer scores as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
25
50
75
75
56
LEFT
N/A
30
45
60
60
49

Speech recognition scores were 88 percent right ear and 80 
percent left ear.  The audiologist diagnosed severe 
sensorineural hearing loss (SNHL) in the right ear and 
moderately-severe SNHL in the left ear.  

The Veteran also underwent a VA ear disease examination in 
November 2004.  The VA examiner did not have the claims file 
available for review, but noted the pertinent history to 
include a 20-year history of bilateral hearing loss 
especially in quiet situations.  The Veteran indicated that 
he had recently been prescribed hearing 
aids, but he denied any other problems.  The diagnosis was 
mild-to-severe sloping SNHL bilaterally.  

Charting the November 2004 audiological evaluation results 
against Table VI shows a Level II hearing acuity in the right 
ear and a Level III hearing acuity in the left ear.  Charting 
these levels against Table VII results in a noncompensable 
rating.  

The Veteran filed a statement on May 6, 2005, asserting an 
increase in the severity of his service-connected bilateral 
hearing loss.  

The VA outpatient treatment records from November 2004 to 
January 2005, show that the Veteran received and underwent 
adjustments for a hearing aid.  

More recently, the Veteran underwent a second VA audiological 
examination in October 2008.  The examiner reviewed the 
claims file and noted the history of in-service acoustic 
trauma.  The current complaints involved having greatest 
difficulty understanding and communicating without his 
hearing aids.  Also, background noise made it more difficult 
for him to understand what was been said to him.  

The recorded audiometer results recorded in October 2008 were 
as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
55
75
75
56
LEFT
N/A
30
55
65
70
55

Speech recognition scores were 72 percent right ear and 72 
percent left ear.  The audiologist diagnosed severe SNHL 
bilaterally.  

Charting the October 2008 audiological evaluation results 
against Table VI shows a Level V hearing acuity in each ear.  
Charting these levels against Table VII results in a 20 
percent rating.  

Accordingly, the criteria for a rating 20 percent are met 
beginning on May 6, 2005, the date on which the Veteran first 
claimed increased disability following the November 2004 VA 
examination.  

In making this determination, the Board has fully considered 
the Veteran's assertions, as indicated.  As a layperson, the 
Veteran is fully competent to describe the symptoms of his 
service-connected bilateral.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Even giving full credence to his assertions, however, a 
higher evaluation is not warranted, except as indicated.  

In this regard, the Board reiterates that the assignment of 
disability ratings in hearing loss cases is derived by a 
mechanical application of the Rating Schedule to the numeric 
designation assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Further, the ratings derived from the Rating Schedule are 
intended to make proper allowance for hearing aids.  38 
C.F.R. § 4.85.  

The hearing result are rated based on established schedular 
criteria.  In exceptional situations, an extraschedular 
rating may also be provided if a basis obviating the 
application of these uniform standards is presented.  38 
C.F.R. § 3.321(b).  However, in this case, a basis for 
referral for extraschedular consideration is not 
demonstrated.  

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
In that decision, the Court of Appeals for Veterans Claims 
(CAVC) determined that, unlike the rating schedule for 
hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  

Accordingly, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report in addition to dictating objective test 
results.  Id. at 455.  

In the present case, the Board notes that the November 2004 
and October 2008 VA examiners described the Veteran's 
complaints, which included difficulty hearing soft voices or 
with background noise.  

While the Board has considered this evidence in light of 
Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the 
Board does not find that the Veteran has described functional 
effects that are "exceptional" or not otherwise 
contemplated by the assigned ratings.  Rather, his 
description of hearing difficulties is consistent with the 
degree of disability addressed by the assigned rating.  

Furthermore, the Veteran has not asserted and the evidence 
does not show that his bilateral hearing loss disability 
results in a marked interference with employment in excess of 
that contemplated by the rating schedule.  

The evidence also does not show any periods of 
hospitalization due to his service-connected bilateral 
hearing loss disability or other evidence that would render 
impractical the application of the regular schedular 
standards.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An increased rating of 20 percent, but not higher for the 
service-connected bilateral hearing loss, beginning on May 6, 
2005 is granted, subject to the regulations governing the 
payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


